Exhibit 10.20

 

BIORESTORATIVE THERAPIES, INC.

40 Marcus Drive

Melville, New York 11747

 

November 30, 2015

 

Regenerative Sciences, LLC

403 Summit Blvd., Suite 201

Broomfield, Colorado 80021

 

Re: License Agreement

Gentlemen:

 

Reference is made to the License Agreement, dated as of January 27, 2012,
between BioRestorative Therapies, Inc. (“BRT”) and Regenerative Sciences, LLC
(“RSI”), as amended (the “Agreement”). All capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto in the
Agreement.

 

The parties acknowledge and agree that, based upon the decision with respect to
the FDA Action, the Licensor does not have the right to utilize the U.S.
Sublicense; however, the parties desire that the Licensee grant to the Licensor
a revised U.S. Sublicense upon the terms and conditions set forth herein.

 

Therefore, the parties hereby agree as follows:

 

1.                  The introductory language set forth in Section 2.1(c)(ii) of
the Agreement is amended to read as follows:

 

“Subject to the terms and conditions of this Agreement, effective as of the
Effective Date (except as set forth in Section 5.4), Licensee hereby grants to
Licensor a non-exclusive, royalty-bearing, non-sublicenseable (except as set
forth in Section 5.4), non-transferable (except in accordance with Section 12.1)
sublicense, under the Hypoxic Culture Method IP and the Non-Core IP, to use but
not otherwise Exploit Procedures and/or Products in the Field”

 

2.                  Section 5.4 of the Agreement is amended to read as follows:

 

“5.4 U.S. Sublicense. Effective as of the date hereof (the “U.S. Sublicense
Effective Date”), Licensor is granted the U.S. Sublicense under Section
2.1(c)(ii)(B) (but only to the extent provided for in this Section 5.4) and
shall be obligated to pay the royalty amount to Licensee provided for in Section
4.4(c). Pursuant and subject to the terms and conditions set forth in Section
2.1(c)(ii), effective as of the U.S. Sublicense Effective Date, Licensor shall
have the right to sublicense to (a) CSC the right to perform Regenexx SD
intradiscal Procedures, as described in Schedule A annexed hereto (“Disc
Procedures”), at the CSC location in Broomfield, Colorado, and any other U.S.
location operated or owned by CSC, Licensor, or any Affiliate thereof, which
locations are identified on Appendix B, which shall be updated from time to time
by Licensor as new locations open (collectively, the “CSC Sites”), and (b) Third
Parties the right to perform Disc Procedures at the premises of such Third
Parties located in the United States (together with the C-SC Sites, “U.S.
Facilities”). Updates to Appendix B shall not be considered an amendment to this
Agreement that requires the consent of Licensee; however, Licensor shall provide
written notice of such updates to Licensee as needed. Licensor shall have no
other rights in the Field with regard to the Hypoxic Culture Method IP or the
Non-Core IP except as provided in this Agreement.”

 



 

 

 

 

3.                  Licensor represents and warrants that, to date, (a) it has
not granted to CSC or any Affiliate or Third Party any sublicense or other right
with respect to the Intellectual Property Rights that are being sublicensed to
Licensor hereby pursuant to the U.S. Sublicense and (b) it has not received any
monies or other consideration with regard to or in connection with Disc
Procedures performed in the United States.

 

4.                  Section 4.4(c) of the Agreement is hereby amended to read as
follows:

 

“(c) U.S. Sublicense. In consideration for the U.S. Sublicense, Licensor shall
pay to Licensee royalties as follows:

 

(i)with respect to each Disc Procedure performed by CSC at any CSC Sites, one
thousand dollars ($1,000); and

 

(ii)with respect to each Disc Procedure performed by a Third Party (other than
CSC), three hundred dollars ($300).”

 

5.                  Clause (iii) of Section 4.6(b) of the Agreement is amended
to read as follows:

 

“(iii) with respect to the U.S. Sublicense, (A) the total number of Disc
Procedures performed at the CSC Sites, in each case listed by location, (B) the
total number of Disc Procedures performed by Third Parties, in each case listed
by Third Party, and (C) the total amount owed.”

 

6.                  BRT and RSI agree that this writing shall constitute an
amendment to, and shall be incorporated in, the Agreement.

 

As amended hereby, the Agreement shall continue in full force and effect in
accordance with its terms. Nothing in this writing shall be deemed to waive any
rights that either Party has under or pursuant to the Agreement.

 

Sincerely,

 

BIORESTORATIVE THERAPIES, INC.

 

By:  _______________________

Mark Weinreb

Chief Executive Officer

 

AGREED:

 

REGENERATIVE SCIENCES, LLC

 

By:  _________________________

Christopher J. Centeno, M.D.

CEO and Medical Director

 



 

 

 

SCHEDULE A

 

Regenexx SD Intradiscal Procedure

 

 



The Regenexx® SD stem cell procedures involves taking a small bone marrow sample
and blood from a patient. These samples are sent to the lab, which is part of
the medical practice.  These cells are processed and then re-injected into the
disc area in need of repair using imaging guidance. The collection, processing
and injection are done on the same day (SD).

 

 



 

 

 

 

SCHEDULE B

 

Additional CSC Sites

 

Seattle

AddressPossible but not yet in existence

 

Las Vegas

AddressPossible but not yet in existence

 

 

 

 

 

 



 

